United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1446
                                   ___________

Alhaji Cham,                            *
                                        *
             Petitioner,                *
                                        * Petition for Review of
       v.                               * an Order of the Board
                                        * of Immigration Appeals.
Eric H. Holder, Jr., Attorney General   *
of the United States,                   * [UNPUBLISHED]
                                        *
             Respondent.                *
                                   ___________

                             Submitted: March 5, 2010
                                Filed: March 10, 2010
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Alhaji Cham, a citizen of Gambia, petitions for review of an order of the Board
of Immigration Appeals (BIA), which affirmed an immigration judge’s denial of
asylum, withholding of removal, and relief under the Convention Against Torture
(CAT). We conclude substantial evidence supports the BIA’s determination that
Cham did not meet his burden of proof for asylum. See Khrystotodorov v. Mukasey,
551 F.3d 775, 781 (8th Cir. 2008) (standard of review); Ming Ming Wijono v.
Gonzales, 439 F.3d 868, 872 (8th Cir. 2006) (there must be some nexus between
persecution and protected ground). Further, because Cham failed to meet the burden
of proof on his asylum claim, his claim for withholding of removal necessarily fails
as well, see Gitimu v. Holder, 581 F.3d 769, 774 (8th Cir. 2009), and we see no basis
in the record for CAT relief, see Miah v. Mukasey, 519 F.3d 784, 786-88 (8th Cir.
2008).

      Accordingly, we deny the petition for review.
                     ______________________________




                                         -2-